Case 1:19-cr-00307-KD-N Document 14 Filed 02/18/20 Page 1of16 PagelD #: 55

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ALABAMA

SOUTHERN DIVISION
UNITED STATES OF AMERICA )
v. CRIMINAL NO. 1:19-er-00307-KD-N
JAMES ANTUAN BLACKMAN

PLEA AGREEMENT
The defendant, JAMES ANTUAN BLACKMAN, represented by his counsel. and the
United States of America have reached a plea agreement in this case, pursuant to Rule 11 of the
Federal Rules of Criminal Procedure, the terms and conditions of which are as follows:
RIGHTS OF THE DEFENDANT

I. The defendant understands his rights as follows:

a. To be represented by an attorney;

b. To plead not guilty:

é To have a trial by an impartial jury:

d. To confront and cross-examine witnesses and to call witnesses and

produce other evidence in his defense: and
e. To not be compelled to incriminate himself.

WAIVER OF RIGHTS AND PLEA OF GUILTY

bo

The defendant waives rights b through e, listed above. and pleads guilty to Counts
One and Eighteen of the Indictment. Count One charges a violation of 18 U.S.C.
§ 666(a)(1)(A) (Theft Concerning Programs Receiving Federal Funds). Count

Eighteen charges a violation of 18 U.S.C. § 1957(a) (Money Laundering).

 
Case 1:19-cr-00307-KD-N Document 14 Filed 02/18/20 Page 2of16 PagelD #: 56

ve

in

The defendant understands that the statements he makes under oath in the plea of
guilty must be completely truthful and that he can be prosecuted for making false
statements or perjury. or receive a perjury enhancement at sentencing, for any
false statements he makes intentionally in this plea of guilty.

The defendant expects the Court to rely upon his statements here and his response
to any questions that he may be asked during the guilty plea hearing.

The defendant is not under the influence of alcohol, drugs, or narcotics. He is
certain that he is in full possession of his senses and is mentally competent to
understand this Plea Agreement and the guilty plea hearing which will follow.
The defendant has had the benefit of legal counsel in negotiating this Plea
Agreement. He has discussed the facts of the case with his attorney. and his
attorney has explained to the defendant the essential legal elements of the criminal
charge which has been brought against him. The defendant’s attorney has also
explained to the defendant his understanding of the United States” evidence and
the law as it relates to the facts of the charged offenses.

The defendant understands that the United States has the burden of proving each
of the legal elements of the criminal charge beyond a reasonable doubt. The
defendant and his counsel have discussed possible defenses to the charge. The
defendant believes that his attorney has represented him faithfully, skillfully, and
diligently, and he is completely satisfied with the legal advice of his attorney.
The defendant recognizes that pleading guilty may have consequences with

respect to immigration status if he is not a citizen of the United States. Under

 
Case 1:19-cr-00307-KD-N Document 14 Filed 02/18/20 Page 3o0f16 PagelD #: 57

10.

federal law, a broad range of crimes are removable offenses, including the
offense(s) to which he is pleading guilty. Removal and other immigration
consequences are the subject of a separate proceeding, however, and the
defendant understands that no one, including his attorney or the district court. can
predict to a certainty the effect of her conviction on his immigration status. The
defendant nevertheless affirms that he wants to plead guilty regardless of any
immigration consequences that his plea may entail, even if the consequence is his
automatic removal from the United States.

A separate document, entitled Factual Resume, will be submitted to the Court as
evidence at the guilty plea hearing. The Factual Resume is incorporated by
reference into this Plea Agreement. The defendant and the United States agree
that the Factual Resume ts true and correct. Alterations to the Plea Agreement or
Factual Resume initialed only by the defendant and his counsel are not part of this
agreement and are not agreed to by the United States.

This plea of guilty is freely and voluntarily made and is not the result of force.
threats, promises, or representations, apart from those representations set forth in
this Plea Agreement. There have been no promises from anyone as to the
particular sentence that the Court will impose. The defendant is pleading guilty
because he is guilty.

The defendant also knowingly and voluntarily waives all rights. whether asserted
directly or through a representative, to receive from the United States after

sentencing any further records, reports, or documents pertaining to the

laa

 
Case 1:19-cr-00307-KD-N Document 14 Filed 02/18/20 Page 4of16 PagelD #: 58

aa

investigation or prosecution of this matter. This waiver includes, but is not limited
to, rights under the Freedom of Information Act and the Privacy Act of 1974.
PENALTY

The maximum penalty the Court could impose as to Count One of the Indictment

is:

a. 10 years imprisonment:

b. A fine not to exceed $250,000;

C, A term of supervised release of 3 years, which would follow any term of
imprisonment. If the defendant violates the conditions of supervised
release, he could be imprisoned for the entire term of supervised release:

d. A mandatory special assessment of $100.00: and

é: Such restitution as may be ordered by the Court.

The maximum penalty the Court could impose as to Count Eighteen of the

Indictment 1s:

a. 10 years imprisonment:

b. A fine not to exceed $250,000 or twice the amount of criminally derived
property;

a A term of supervised release of 3 years, which would follow any term of

imprisonment. If the defendant violates the conditions of supervised
release, he could be imprisoned for the entire term of supervised release;
d. A mandatory special assessment of $100.00: and

e. Such restitution as may be ordered by the Court.

 
Case 1:19-cr-00307-KD-N Document 14 Filed 02/18/20 Page5of16 PagelD #: 59

14.

16.

17.

SENTENCING
The Court will impose the sentence in this case. The United States Sentencing
Guidelines are advisory and do not bind the Court. The defendant has reviewed
the application of the Guidelines with his attorney and understands that no one
can predict with certainty what the sentencing range will be in this case until after
a pre-sentence investigation has been completed and the Court has ruled on the
results of that investigation. The defendant understands that at sentencing, the
Court may not necessarily sentence the defendant in accordance with the
Guidelines. The defendant understands that he will not be allowed to withdraw his
guilty plea if the advisory guideline range is higher than expected, or if the Court
departs or varies from the advisory guideline range.
The defendant understands that this Plea Agreement does not create any right to
be sentenced in accordance with the Sentencing Guidelines. or below or within
any particular guideline range, and fully understands that determination of the
sentencing range or guideline level, or the actual sentence imposed, is solely the
discretion of the Court.
The United States will provide all relevant sentencing information to the
Probation Office for purposes of the pre-sentence investigation. Relevant
sentencing information includes, but is not limited to, all facts and circumstances
of this case and information concerning the defendant’s conduct and background.
Both the defendant and the United States are free to allocute fully at the time of

sentencing.

ta

 
Case 1:19-cr-00307-KD-N Document 14 Filed 02/18/20 Page 6of16 PagelD #: 60

18.

The defendant agrees to tender $200.00 to the U.S. District Court Clerk in
satisfaction of the mandatory special assessment in this case. The United States
reserves the right to withdraw any favorable recommendations it may agree to
within this document if the defendant fails to pay the special assessment prior to
or at the time of his sentencing.

RESTITUTION
Pursuant to 18 U.S.C. §§ 3556 and 3663(A), restitution is mandatory. As to
Counts One and Eighteen of the Indictment, the defendant agrees to make full
restitution in the amount of $200,000.00 payable to the City of Prichard,
Alabama.

FORFEITURE
The defendant agrees to confess the forfeiture to the United States of all
properties which represent proceeds of his criminal activities or which facilitated
any aspect of these illegal activities.

FINANCIAL OBLIGATIONS

The defendant expressly authorizes the U.S. Attorney’s Office to obtain a credit
report in order to evaluate the defendant’s ability to satisfy any financial
obligation imposed by the Court. In order to facilitate the collection of financial
obligations to be imposed in connection with this prosecution. the defendant
agrees to disclose fully all assets in which the defendant has any interest or over
which the defendant exercises control. directly or indirectly, including those held

by a spouse, nominee or other third party.

 
Case 1:19-cr-00307-KD-N Document 14 Filed 02/18/20 Page 7of16 PagelD #: 61

22

i)
bo

UNITED STATES’ OBLIGATIONS
The United States will not bring any additional charges against the defendant
related to the facts underlying the Indictment and will not pursue additional
charges against the defendant in connection with this matter. This agreement is
limited to the United States Attorney’s Office for the Southern District of
Alabama and does not bind any other federal, state, or local prosecuting
authorities.
The United States will recommend to the Court that the defendant be sentenced at
the low end of the advisory sentencing guideline range as determined by the

Court.

APPLICATION OF USSG § 5K1.1 AND/OR FED. R. CRIM. P. 35

The defendant understands and agrees that he has no right to cooperate. and that
the decision whether to allow him to cooperate is reserved solely to the United
States in the exercise of its discretion. If the United States agrees to allow the
defendant to cooperate, and if the defendant agrees to cooperate, the following
terms and conditions apply:

a. The defendant shall fully, completely, and truthfully respond to all
questions put to him by law enforcement authorities regarding the
underlying facts of the offense(s) with which he is charged. as well as the
underlying facts of any criminal offense(s). state or federal, of which he

has information or knowledge.

 
Case 1:19-cr-00307-KD-N Document 14 Filed 02/18/20 Page 8o0f16 PagelID #: 62

b. The defendant acknowledges that he understands that he shall provide
truthful and complete information regarding any offense about which he
has knowledge or information regardless of whether law enforcement
authorities question him specifically about any such offense. This
provision requires the defendant to divulge all information available to
him even when law enforcement authorities do not know about the
defendant’s involvement, knowledge or information relating to any
particular offense. This requirement extends to any and all persons about
whom the defendant has such knowledge or information.

c. The defendant agrees to cooperate completely with all law enforcement
authorities in any matters to which his cooperation may be deemed
relevant by any law enforcement authority. The defendant agrees to fully
comply with all instructions from law enforcement authorities regarding
the specific assistance he shall provide. This includes, but is not limited
to, consenting to monitored and/or recorded telephone conversations,
participating in undercover operations, testifying completely and truthfully
before any grand jury, at any pre-trial proceeding, during any trial, and
any post-trial proceeding.

d. If the United States deems it necessary, the defendant may be required to
take a polygraph examination(s) which will be administered by a
government polygrapher. The defendant agrees that the results of any

polygraph examination may be used by the United States in its evaluation

 
Case 1:19-cr-00307-KD-N Document 14 Filed 02/18/20 Page 9of16 PagelID #: 63

ga

of whether there has been substantial assistance. and are admissible at
sentencing to rebut an assertion by the defendant of bad faith or

unconstitutional motive on the part of the United States.

. The defendant agrees to turn over to the United States any and all

documents, tapes and other tangible objects which are in his possession or
under his control and which are relevant to his participation in and
knowledge of criminal activities, regardless of whether it relates to the
charged offenses. This obligation is a continuing one and includes
materials that the defendant may acquire, obtain or have access to after the
execution of this agreement.

The defendant also agrees to identify the assets of any other person which
were obtained through or facilitated the defendant's illegal activities or the

illegal activities of another.

. If the defendant provides full, complete, truthful, and substantial

cooperation to the United States, which results in substantial assistance to
the United States in the investigation or prosecution of another criminal
offense. a decision specifically reserved by the United States in the
exercise of its sole discretion, then the United States agrees to move tor a
downward departure in accordance with Section 5K1.1 of the United
States Sentencing Guidelines or Rule 35 of the Federal Rules of Criminal
Procedure, whichever the United States deems applicable. The United

States specifically reserves the right to make the decision relating to the

 
Case 1:19-cr-00307-KD-N Document 14 Filed 02/18/20 Page 10o0f16 PagelD #: 64

h.

extent of any such departure request made under this agreement based
upon its evaluation of the nature and extent of the defendant’s cooperation.
The defendant understands that the United States will make no
representation or promise with regard to the exact amount of reduction. if
any, the United States might make in the event that it determines that the
defendant has provided substantial assistance. The defendant understands
that a mere interview with law enforcement authorities does not constitute
substantial assistance. The defendant also understands that, should he
provide untruthful information to the United States at any time, or fail to
disclose material facts to the United States at any time. or commits a new
criminal offense. the United States will not make a motion for downward
departure. If the defendant’s effort to cooperate with the United States
does not amount to substantial assistance as determined solely by the
United States, the United States agrees to recommend that the defendant
receive a sentence at the low end of the advisory guideline range.

The United States and the defendant agree that any breach of this
agreement by the defendant, including but not limited to committing a new
offense, failing to cooperate, intentionally withholding information, giving
false information, committing perjury. failing to identify assets obtained
by him from his illegal activities or obtained by others associated with him

or of which he has knowledge. refusing to take a polygraph examination.

10

 
Case 1:19-cr-00307-KD-N Document 14 Filed 02/18/20 Page 11o0f16 PagelD #: 65

failing a polygraph examination, or refusing to testify before the grand
jury or at any judicial proceeding. would:

(1) permit the United States to reinstate and proceed with
prosecution on any other charges arising from the matters
underlying the Indictment; and

(2) permit the United States to initiate and proceed with the
prosecution on any other charges arising from a breach of
this agreement. The United States will not be limited, in
any respect. in the use it may make against the defendant of
any information provided by the defendant during his
breached cooperation. Such breach will constitute a waiver
of any claim the defendant could make under the United
States Constitution, the Federal Rules of Evidence, the
Federal Rules of Criminal Procedure, or any statute or case
law by which the defendant seeks to suppress the use of
such information or any evidence derived from such
information.

i. Nothing in this agreement shall protect the defendant in any way from
prosecution for any offense committed after the date of this agreement,
including perjury, false declaration, false statement, and obstruction of
justice, should the defendant commit any of these offenses during his

cooperation. The defendant acknowledges and agrees that the information

1]

 
Case 1:19-cr-00307-KD-N Document 14 Filed 02/18/20 Page 12o0f16 PagelD #: 66

to
un

that he discloses to the United States pursuant to this agreement may be
used against him in any such prosecution.

j. The United States and the defendant agree that the defendant will continue
his cooperation even after he is sentenced in the instant matter. His failure
to continue his cooperation will constitute a breach of this agreement, and
the defendant agrees that under such conditions, the United States will be
free to reinstate the charges and the prosecution of the charges in the
Indictment, which are to be dismissed in accordance with this agreement.
Under these circumstances, the defendant expressly waives any rights he
may have under the statute of limitations and the speedy trial provisions.

LIMITED WAIVER OF RIGHT TO APPEAL AND
WAIVER OF COLLATERAL ATTACK

As part of the bargained-for exchange represented in this plea agreement, and
subject to the limited exceptions below. the defendant knowingly and voluntarily
waives the right to file any direct appeal or any collateral attack. including a
motion to vacate, set aside, or correct sentence under 28 U.S.C. § 2255.
Accordingly, the defendant will not challenge his guilty plea, conviction, or
sentence in any district court or appellate court proceedings.
a. EXCEPTIONS. The defendant reserves the right to timely
file a direct appeal challenging:
(1) any sentence imposed in excess of the statutory

maximum:

 
Case 1:19-cr-00307-KD-N Document 14 Filed 02/18/20 Page 13o0f16 PagelID #: 67

(2) any sentence which constitutes an upward departure
or variance from the advisory guideline range.
The defendant also reserves the right to claim ineffective assistance of
counsel in a direct appeal or § 2255 motion.

26. [f the United States files a notice of appeal and such appeal is authorized by the
Solicitor General, the defendant is released from the appellate waiver.

al. The defendant further reserves the right to timely move the district court for an
amended sentence under 18 U.S.C. § 3582 in the event of a future retroactive
amendment to the Sentencing Guidelines which would affect the sentence.

28. If the defendant receives a sentence within or below the advisory guideline range.
this plea agreement shall serve as the defendant’s express directive to defense
counsel to timely file a “Notice of Non-Appeal” following sentencing, signed by
the defendant.

VIOLATION OF AGREEMENT

29, The defendant understands that if he breaches any provision of this Plea
Agreement, the United States will be free from any obligations imposed by this
agreement, but all provisions of the agreement remain enforceable against the
defendant. In the exercise of its discretion, the United States will be free to
prosecute the defendant on any charges of which it has knowledge. In such event,
the defendant agrees not to assert any objections to prosecution that he might have

under the Sixth Amendment and/or Speedy Trial Act.
Case 1:19-cr-00307-KD-N Document 14 Filed 02/18/20 Page 14o0f16 PagelD #: 68

I have consulted with my counsel and fully understand all my rights with respect to the
offenses charged in the Indictment pending against me. | have read this Plea Agreement and
carefully reviewed every part of it with my attorney. I understand this agreement, and |
voluntarily agree to it. | hereby stipulate that the Factual Resume, incorporated herein, is true and
accurate in every respect, and that had the matter proceeded to trial, the United States could have

proved the same beyond a reasonable doubt.

Date: 2/16 [20 LF

fT Antuan Blackman
Defendant

I am the attorney for the defendant. [ have fully explained his rights to him with respect

  

to the offenses charged in the Indictment in this matter. | have carefully reviewed every part of

this Plea Agreement with him. To my knowledge, his decision to enter into this agreement is an
informed and voluntary one. I have carefully reviewed the Factual Resume. incorporated herein.
with the defendant and to my knowledge. his decision to stipulate to the facts is an informed,

intelligent and voluntary one.

Date: 2/13 pe

 

Jonathan BlakX Friedlafder
Attorney for Defendant

—
Un

 
Case 1:19-cr-00307-KD-N Document 14 Filed 02/18/20 Page 15o0f16 PagelD #: 69

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ALABAMA
SOUTHERN DIVISION
UNITED STATES OF AMERICA )
v. CRIMINAL NO. 1:19-cr-00307-KD-N
JAMES ANTUAN BLACKMAN ;
FACTUAL RESUME

The defendant, JAMES ANTUAN BLACKMAN, admits the allegations of Counts One

and Eighteen of the Indictment.
ELEMENTS OF THE OFFENSE
The defendant understands that in order to prove a violation of 18 U.S.C. § 666(a)(1)(A)

as charged in Count One of the Indictment, the United States must prove:

|. The defendant was an agent of local government, as alleged in the
Indictment;

bo

The local government received in any one-year period benefits in excess of
$10,000.00 under a Federal program involving a grant, subsidy, loan, or
other form of Federal assistance;

The defendant embezzled, stole, obtained by fraud. or intentionally
misapplied property that was owned by or under the care, custody. or
control of the local government: and

tao

4. The property had a value of $5,000 or more.
The defendant understands that in order to prove a violation of 18 U.S.C. § 1957(a) as
charged in Count Eighteen of the Indictment, the United States must prove:

|. The defendant knowingly engaged or attempted to engage in a monetary
transaction;

2. The defendant knew the transaction involved property or funds that were the
proceeds of some criminal activity;

l
Case 1:19-cr-00307-KD-N Document 14 Filed 02/18/20 Page 16o0f16 PagelD #: 70

AGREED TO AND SIGNED.
Respectfully submitted,

RICHARD W. MOORE
UNITED STATES ATTORNEY

Tate, (3 [20 bury abet

George AJMartin, Jr.
Sinan Kalayoglu
Assistant United States Attorneys

Vor

Sean/P. Costello
Assistant United States Attorney
Chief, Criminal Division

Date: 2/t /2020 b/ Lt KL.

James Antuan Blackman
Defendant

    

Date: Z 2?

 

 

Date: i / (3 | io =
a, Jonathan Blak j Ader
Attorney for Defendant

 
